DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2015/066170 A1) in view of Holzhacker (US 2012/0309551 A1)                    
                            
Claims 10-11, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2015/066170 A1) in view of Abhay ("A Smart Gym Framework: Theoretical Approach", 2015 IEEE INTERNATIONAL SYMPOSIUM ONNANOELECTRONIC AND INFORMATION SYSTEMS, IEEE, 21 December 2015 (2015-12-21), pages 191-196, XP032882276, DOI: 10.1109/INIS.2015.32) and Holzhacker (US 2012/0309551 A1)                 
                            
Regarding claim 1, Harris teaches A structure for the training of motor skills of a person, the structure comprising a plurality of stations and/or equipments to allow several users to train simultaneously, See [0016+]                     
Harris teaches wherein the layout of said structure is divided into areas so as to provide for:  See Fig. 15-17                       
Harris teaches a first area with a plurality of stations and/or equipments to allow multiple users to simultaneously carry out general warm up, cool down and joint mobility activities;  See Fig. 15-17                       
Harris teaches a second area with a plurality of stations and/or equipments to e allow multiple users to simultaneously develop/train coordination skills such as balance, rhythm and/or ability to react;  See Fig. 15-17                       
Harris teaches a third area with a plurality of stations and/or equipments to allow e multiple users to simultaneously train conditional skills, such as strength, resistance a and/or speed and  See Fig. 15-17                       
Harris teaches a fourth area with a plurality of stations and/or equipments to allow multiple users to carry out muscle stretching activities,  See Fig. 15-17                       
Harris teaches said stations and/or equipments of each area are separate from the stations and/or equipments of the other areas; a  See Fig. 15-17                       
Holzhacker teaches equipment of each area grouped and separate from the stations and/or equipments of the other areas See Fig. 2 (see the grouping of the equipment in each space)                    
Harris teaches said stations and/or equipments of each area are uniquely identified and marked to be selectively recognizable and usable by the users;  See Figs. 12 and 19                       
Harris teaches in a layout of said structure, said areas are arranged in succession to each other to realize together a circuit that a user can walk through passing, in this order, from said first area, to said second area, to said third area and lastly to said fourth area to allow an appropriate user flow.   See Fig. 16 and 17                       
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Holzhacker to optimize of use of the available space as well as of the flow of exercisers.  (See [0006+])                  
                            
Regarding claim 2, Harris teaches wherein said first area, said second area, said third area and said fourth area define a loop circuit, and said first area and said fourth area are distal to each other and substantially separated from each other by interposition of said second area and of said third area. See Fig. 17.  It would be obvious to remove the undesired areas as their functions are not desired.The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As the examiner does not find persuasive of any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.
                            
Regarding claim 3, Harris teaches wherein the layout of said structure has a substantially rectangular shape wherein a long sides of the rectangle have a length substantially equal to twice a length a of short sides of the rectangle.   See Fig. 17.   Further, absent any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention. The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As the examiner does not find persuasive of any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.
                            
Regarding claim 4, Harris teaches wherein said first area, said second area, said third area and said fourth area are inscribed within an oval, a preferably with two lanes each having a width of at least 35.43 inches (90 cm), that a surrounds said areas, and said oval intended to be used for running and/or for general warm up, cool down and joint mobility activities in addition to the stations and/or equipments of said first area.  See Fig. 17.   Further, absent any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.  The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As the examiner does not find persuasive of any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.
                            
Regarding claim 5, Harris teaches wherein said stations and/or equipments of said first area comprise bikes with adjustable resistance, elliptical stationary bicycles with adjustable resistance and/or stations intended for rope skipping and a joint mobility with or without the use of small tools such as sticks and rubber bands.  See [0005+] which talks about the different equipment known to be included in a gym setting.               
                            
Regarding claim 6, Harris teaches wherein said stations and/or equipments of said second area comprise; balance beams, stations for static balance training "Balance free style", stations equipped with proprioceptive platforms, - bosu balls, mini-springboards or suspended balls, and/or stations for the training of the reactive abilities.   See [0005+] which talks about the different equipment known to be included in a gym setting.               
                            
Regarding claim 7, Harris teaches wherein said stations and/or equipments of said third area comprise one or more of the following elements: multifunctional tracks area provided with straights having a length a between 14 m and 19 m, preferably with three or four lanes with a width of approximately 1 m; pull up area with a large suspended metallic structure, preferably about 90.55 inches (230 cm) from the ground, having quadrangular, preferably of 19.69 x a 39.69 inches (50 x 50 cm), and/or rectangular, preferably of 39.37 x 19.69 inches (100 a x 50 cm), frames; condition bands area for exercises with elastic bands; body-weight area where weighted barbells, kettlebells, sandbags, dumbbells, bosu balls, ballast balls are available; incremental steps, preferably comprising series of 7.87 inches (20 cm) steps and series of 15.72 inches (40 crn) large steps, jurnp boxes area; treadmill area for resistance training; kranking area for training the strength, resistance and speed of the upper limbs; med ball area to perform ballast ball throwing exercises; cubes area; punching bag; half parallel bar; pole and rope area; suspension training area with a ring station. See [0005+] which talks about the different equipment known to be included in a gym setting.               
                            
Regarding claim 8, Harris teaches wherein said multifunctional tracks area with straights is placed substantially at the center of said oval extending longitudinally along the central diagonal of said oval.   See Fig. 17.   Further, absent any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of orindary skill in the art at the time of the invention. The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As the examiner does not find persuasive of any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.
                            
Regarding claim 9, Harris teaches wherein said stations and/or equipments of said a fourth area comprise one or more of the following elements: elastic springboards, stations where stretching exercises can be performed, preferably equipped iwht pancaffit®, mattresses, headboards and/or fit balls. See [0005+] which talks about the different equipment known to be included in a gym setting.               
                            
Regarding claim 10, Abhay teaches a central control unit provided with processing means, memories, remote data exchange means for transmission and reception;   See Fig. 2                     
Abhay teaches local electronic control means integrated in one or more of said stations and/or equipments of said first area, of said second area, of said third area and/or of said fourth area, said local electronic control means being in data o communication with said central control unit to receive and transmit data in relation to the state (free/occupied) or to the type of operation/training in progress/carried out;  See Fig.1, Pg 193, Left Column, Ln 15+                      
Abhay teaches remote presence locator means connected to said central control unit and distributed in said structure to be associated with one or more of said stations and/or equipments of said first area, of said second area, of said third area and/or of said fourth area;  See Pg. 193, Left Hand Column Ln 1-5                      
Abhay teaches unique identification electronic means, intended to be worn by each user to be remotely uniquely identified by said central control unit, comprising:  See Pg. 192, right column Ln 5-7 and 33 and 33-35; Pg 193, left column, Ln 30-35                   
Abhay teaches means for detecting the user's physiological parameters, preferably the heartbeat; See Pg. 192, Right Column, Ln 9-11                      
Abhay teaches means for storing the user's parameters detected during training; See Pg. 192, Right Column, Ln 9-11 and 24-26                     
Abhay teaches means for remote data exchange, in transmission and reception, with said central control unit; See Pg. 192, Right Column, Ln 5-6                      
Abhay teaches means for remotely activating said presence locator means placed in the vicinity; See Pg. 193, Left Column, Ln 2-5                      
Abhay teaches means for displaying or providing the user with information transmitted by said central control unit during training, preferably in the form of lights, sounds, writings and/or vibrations.   See Pg. 192, Right Column, Ln 6-9 and Fig. 4                      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Abhay to allow for proper utilization of the gym resources as well as to obtain past history and progress made by a user with the gym resources (See Pg. 191, Right Column, 3rd paragraph starting "This work provides…") 
                            
Regarding claim 11, Abhay teaches comprising one or more portable electronic devices capable of receiving data from said central control unit about the data and the programs of the training sessions of one or more users that are in progress in the structure.   See Pg. 192, Right Hand Column Ln 5-11                   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Abhay to allow for proper utilization of the gym resources as well as to obtain past history and progress made by a user with the gym resources (See Pg. 191, Right Column, 3rd paragraph starting "This work provides…")        
                            
Regarding claim 12, Harris teaches wherein each one of said area and each one of said a stations and/or equipments are selectively usable by a user, in an independent and not necessarily sequential manner.   See Fig. 17, the user can selectively use any equipment or station they wish in any order.                
                            
Regarding claim 13, Harris teaches wherein the layout of said structure covers an area a 5smaller than 700 m2, preferably an area of about 18 x 36 meters, of a tennis court or five-a-side football field.   See Fig. 17.   Further, absent any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.  The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As the examiner does not find persuasive of any new and unexpected results the specific configuration of the area(s) and layouts would be obvious to one of ordinary skill in the art at the time of the invention.
                            
Regarding claim 14, Harris teaches wherein the layout of said structure is positioned in a tensile structure.   See [0067+] which speaks of booth placement wherein a gym is considered to be included in a tensile structure.              
                            
Regarding claim 15, Harris teaches A method for training of motor skills of a person, the method comprising the steps of:  See Abstract                     
Harris teaches arranging a structure for the training of a person's motor skills;  See the rejection on Claim 1 above.  Holzhacker teaches when combined with Harris the complete embodiment of claim 1. See the rejection on Claim 1 above.                      
Abhay teaches arranging in said central control unit a library with timing and methods of exercises that can be performed in each of said stations and/or equipments of said first area, of said second area, of said third area and/or of said fourth area,  See Pg. 193, Left Column, Ln 43-48                      
Abhay teaches arranging in said central control unit a library of programs for the stimulation and/or the training of the motor skills of people having different characteristics, age and/or fitness state;  See Pg. 193, Left Column, Ln 37-39                      
Abhay teaches arranging in said central control unit a library with the physical characteristics indicative of the fitness state of each user of the gym structure, said library containing, for each user, the objectives to be achieved with training and the historical data of the training sessions already carried out and the age and/or physical characteristics of each user;  See Pg. 193, Left Column, Ln 33-37                      
Abhay teaches arranging for each user a specific personalized training program with type of exercises to perform, sequence of exercises, exercise times and recovery time between exercises of the same series and between different series;  See Pg. 192, Right Column, Ln 44-47 and Pg. 193, Right Column, Ln 8-10                    
Abhay teaches providing each user, prior to the training session, with one of said unique identification electronic means;  See Pg. 192, right Column, Ln 33-35                      
Abhay teaches identifying each user in the process of starting a training session;  See Pg. 192, Right Column, Ln 33-35                      
Abhay teaches planning the training session of each user in the process of starting a training session at said structure as a function of the specific personalized training program to be executed and of the training programs already planned and in progress for other users at the different stations and/or equipments of each area of the structure, and   See Pg. 193, Left Column, Ln 10-12                      
Abhay teaches by means of said unique identification electronic means providing each user during training in said structure and for the entire duration of the training session with information planned by said central control unit with regard to the specific station and/or equipment of each area to be occupied/used, with information about the c exercises to be performed, a manner and a timing, so as to ensure that each a user carries out the personalized training program based on their own needs finding the free availability for a time required during training of the specific stations and/or equipments of said area of the structure required to carry out their own a training program.  See Pg. 192, Right Column, Ln 6-17; Pg 193, Left Column, Ln 23-36                     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Holzhacker to optimize the use of the available space as well as of the flow of exercisers (See [0006+]) and with the teaching of Abhay to allow for proper utilization of the gym resources as well as to obtain past history and progress made by a user with the gym resources (See Pg. 191, Right Column, 3rd paragraph starting "This work provides…") 
                            
Regarding claim 16, Abhay teaches comprising the step of collecting information regarding the physiological parameters of each user of the structure during training through said unique identification electronic means.   See Pg. 192, Right Hand Column Ln 9-11                   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Abhay to allow for proper utilization of the gym resources as well as to obtain past history and progress made by a user with the gym resources (See Pg. 191, Right Column, 3rd paragraph starting "This work provides…")        
                            
Regarding claim 17, Harris teaches comprising the steps of: - acquiring in said central control unit said information regarding the physiological parameters of each user acquired during the specific training program carried out or at the end of the training, and - reprocessing the specific personalized training program of each user also based on said information regarding the physiological parameters of the user acquired during the last training session.   See [0110+]  Weight and reps completed are considered physiological parameters such as a persons strength and endurance.             
                            
Regarding claim 18, Harris teaches comprising the steps of: - acquiring in said central control unit said information regarding the physiological parameters of each user acquired during the specific training program carried out, and a - reprocessing in said central control unit a part of the planned personalized training program in progress still to be performed by each user also based on said information regarding the physiological parameters of the user acquired during the training session in progress.   See [0110+]  Weight and reps completed are considered physiological parameters such as a person’s strength and endurance.  The update can occur after a first set is complete (i.e. the next time a user completes the exercise).    
                            
Regarding claim 19, Abhay teaches detecting by means of said presence locator means information regarding the state of use/occupation of said stations and/or equipments of each area of e the structure by the users and  See Pg. 193, Left Hand Column Ln 1-21                   
Abhay also teaches transferring and reprocessing in said central control unit the information detected by means of said locator means and regarding the state of use/occupation of said stations and/or equipment’s of each area, so as to have in said central control a unit an instant knowledge of the state of occupation/use of each area of the structure by the users.   See Pg. 193, Left Hand Column Ln 1-21                      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Harris with the teaching of Abhay to allow for proper utilization of the gym resources as well as to obtain past history and progress made by a user with the gym resources (See Pg. 191, Right Column, 3rd paragraph starting "This work provides…")
                             
Regarding claim 20, Harris teaches comprising the steps of: - questioning each user in a process of starting a training session about a time available for training in the session about to begin, - based on the available time of the specific user, planning the training session of said user in the process of starting and  See [0106+] speaks of the member being presented time slots which inherently includes a time available.              
Harris teaches by means of said unique identification electronic means, from said central control unit providing said user in the progress of starting a training session with information regarding the specific station and/or equipment of each area to be occupied/used with information about the exercises to be performed, the manner and the timing.   See Fig. 15                        
                            
Regarding claim 21, Harris teaches comprising the steps of: - arranging one or more portable electronic devices capable a of receiving data from said central control unit about the data and the programs of the training sessions of one or more users that are in progress in the structure, and  See Fig. 33                     
Harris teaches sending in real time to said one or more control electronic devices the data and the programs of the training sessions of one or more users that are in progress in the structure.   See Fig. 33                        
                            
Regarding claim 22, Harris teaches comprising the step of assuring each user to access each a one of said area and each one of said stations and/or equipment’s in a selective, independent and not necessarily sequential manner.  See Fig. 26.  The user chooses sequence selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711